DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of US application 16/725,453 filed 12/23/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/9/22. Claims 1, 3-4, 8-10, 13-15 and 18-19 were amended. Claims 7 and 17 were canceled. Claims 1-6, 8-16 and 18-20 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-6, 8-16 and 18-20 are allowed over the prior art of record. 
The closest prior art of record for claims 1-6, 8-9, 13-16, and 18 is Aldred et al. (US 20160091899 A1) in view of Kleinemas et al. (DE 102018222649 A1), hereinafter referred to as Aldred and Kleinemas, respectively.
Regarding claims 1 and 13, Aldred discloses A system for autonomously moving and aligning a vehicle with respect to an object fixed to a traveling surface in front of the vehicle (See at least Fig. 8 in Aldred: Aldred discloses a method for aligning a robot with a docking station using a camera [See at least Aldred, 0061-0067]), the system comprising: 
at least one camera packaged within the vehicle constructed and arranged to obtain images of the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that the robot 4 enters the docking state at step 102 following which the docking control module 70 performs a ‘target search’ at image acquisition step 104 by acquiring an image frame from the navigation sensor 36 and searching the image frame for the targets 80, 82 which are indicative of the docking station [See at least Aldred, 0061]);
a controller packaged within the vehicle (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]) constructed and arranged to receive the images from the camera and to process the images so as to identify and locate the fixed object with respect to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that moving on from image acquisition step 104, at step 106 the controller may identify the targets 80, 82 if they are present in the image [See at least Aldred, 0063]);
a drive system, connected with the controller, constructed and arranged to cause autonomous movement (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), steering (See at least Fig. 2  in Aldred: Aldred discloses that the traction units 22 are located on opposite sides of the main body 16 of the robot and are operable independently to enable to robot 4 to be driven in forward and reverse directions, to follow a curved path towards the left or right, or to turn on the spot in either direction depending on the speed and rotation direction of the wheels [See at least Aldred, 0034]) and braking of the vehicle (Aldred discloses that it is possible to start and stop the cleaning process [See at least Aldred, 0038]. Anyone of ordinary skill in the art will appreciate that stopping the vehicle may be regarded as “braking” of the vehicle); and 
a user input device constructed and arranged to activate the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]) 1) to identify and locate the fixed object relative to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that the vehicle’s cameras search for targets 80 and 82 in order to align the vehicle with the docking station [See at least Aldred, 0061-0063]), and 2) to command the drive system to autonomously move the vehicle towards the fixed object and to stop the vehicle so that the vehicle is aligned relative to the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that once the targets 80, 82 are directly in front of the robot 4, the routine passes to step 116 at which it is determined whether the centre points C of the each target 80, 82 are substantially aligned in the image [See at least Aldred, 0067]. Aldred further discloses that when there is not substantial alignment, the vehicle rotates and moves to adjust the alignment of the targets in the image, as this corresponds to alignment of the vehicle with the docking station [See at least Aldred, 0066]).
wherein the fixed object is a conveyor structure of an automated carwash, with the drive system being constructed and arranged to autonomously move the vehicle towards the conveyor structure and to stop the vehicle once a tire of the vehicle is engaged with the conveyor structure.
In order for the prior art of record to read on this additional limitation, the prior art of record would have to recite where, specifically, an autonomous vehicle navigates to, engages with, and stops on a conveyor structure of an automated carwash.
While Aldred does teach an autonomous vehicle which uses sensors to detect its surrounding and is able to navigate to and from a docking station using a camera sensor (See at least Fig. 8 in Aldred and [Aldred, 0061-0067]), Aldred fails to teach or disclose where the vehicle’s sensor may be used to detect a conveyor structure of an automated carwash. This is particularly significant because the above limitation of claims 1 and 13 specifies not only that a carwash is present, but also that the autonomous vehicle stops once on the conveyor structure of the carwash, which means that the processor(s) of the autonomous vehicle must be able to distinguish a conveyor structure of the carwash from other objects detected. Aldred teaches no such distinction of objects in the surroundings. Therefore, it would not have been obvious to anyone of ordinary skill in the art to utilize Aldred to teach the additional limitation of claims 1 and 13.
The closest any prior art comes to integrating autonomous vehicle navigation with carwashes in the way recited by claims 1 and 13 is Kleinemas. Kleinemas teaches that an autonomous vehicle in a car wash may be transferred from a first area to a second area using a (See at least [0075] in the attached English translation of Kleinemas). However, there is no discussion of the vehicle using a camera or other analogous sensor to detect the conveyor belt—an important detail that is necessary in light of the stipulation by claims 1 and 13 that the fixed object, which is now specified to be a conveyor belt, must be detected by a camera sensor. Similar to Aldred, Kleinemas provides no indication that the vehicle is able to detect or distinguish a conveyor belt, let alone a conveyor belt of a carwash. Therefore, while a carwash is mentioned in Kleinemas, the lack of the requisite and specialized camera sensors, hardware, and algorithms that would be necessary to distinguish a conveyor belt from any other surrounding object makes it so that Kleinemas is not in the field of endeavor of the claimed invention, and therefore means that Kleinemas cannot be utilized alone or in combination to arrive at the claimed invention. Any suggestion otherwise would be hindsight given the absence of these feature.
For at least the above stated reasons, claims 1 and 13 are allowable over the prior art of record.

Regarding claims 2-6 and 8-9, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Regarding claims 14-16 and 18, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 13.

The closest prior art of record for claims 10-12 and 19-20 is Aldred et al. (US 20160091899 A1).
Regarding claims 10 and 19, Aldred discloses A system for autonomously moving and aligning a vehicle with respect to an object fixed to a traveling surface in front of the vehicle (See at least Fig. 8 in Aldred: Aldred discloses a method for aligning a robot with a docking station using a camera [See at least Aldred, 0061-0067]), the system comprising: 
at least one camera mounted on the vehicle, constructed and arranged to obtain images of the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that the robot 4 enters the docking state at step 102 following which the docking control module 70 performs a ‘target search’ at image acquisition step 104 by acquiring an image frame from the navigation sensor 36 and searching the image frame for the targets 80, 82 which are indicative of the docking station [See at least Aldred, 0061]); 
a controller on the vehicle (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), constructed and arranged to receive the images from the camera and to process the images so as to identify and locate the fixed object with respect to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that moving on from image acquisition step 104, at step 106 the controller may identify the targets 80, 82 if they are present in the image [See at least Aldred, 0063]);
a drive system, connected with the controller, constructed and arranged to cause autonomous movement (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), steering (See at least Fig. 2  in Aldred: Aldred discloses that the traction units 22 are located on opposite sides of the main body 16 of the robot and are operable independently to enable to robot 4 to be driven in forward and reverse directions, to follow a curved path towards the left or right, or to turn on the spot in either direction depending on the speed and rotation direction of the wheels [See at least Aldred, 0034]) and braking of the vehicle (Aldred discloses that it is possible to start and stop the cleaning process [See at least Aldred, 0038]. Anyone of ordinary skill in the art will appreciate that stopping the vehicle may be regarded as “braking” of the vehicle); and 
a user input device constructed and arranged to activate the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]) 1) to identify and locate the fixed object relative to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that the vehicle’s cameras search for targets 80 and 82 in order to align the vehicle with the docking station [See at least Aldred, 0061-0063]), and 2) to command the drive system to autonomously move the vehicle towards the fixed object and to stop the vehicle so that the vehicle is aligned relative to the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that once the targets 80, 82 are directly in front of the robot 4, the routine passes to step 116 at which it is determined whether the centre points C of the each target 80, 82 are substantially aligned in the image [See at least Aldred, 0067]. Aldred further discloses that when there is not substantial alignment, the vehicle rotates and moves to adjust the alignment of the targets in the image, as this corresponds to alignment of the vehicle with the docking station [See at least Aldred, 0066]). 
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the fixed object is a frame structure over an open pit of an oil change bay, with the drive system being constructed and arranged to autonomously move the vehicle towards the frame structure and to stop the vehicle once the vehicle is over the open pit.
In order for the prior art of record to read on these additional limitations, the prior art of record would have to recite where, specifically, an autonomous vehicle navigates to and stops over an oil change pit.
While Aldred does teach an autonomous vehicle which uses sensors to detect its surrounding and is able to navigate to and from a docking station using a camera sensor (See at least Fig. 8 in Aldred and [Aldred, 0061-0067]), Aldred fails to teach or disclose where the vehicle’s sensor may be used to detect an oil change pit. This is particularly significant because the limitations of claims 10 and 19 specify not only that a pit is present, but also that the autonomous vehicle stops once the vehicle is over it, which means that the processor(s) of the autonomous vehicle must be able to distinguish an oil change pit structure from other surrounding structures. Aldred teaches no such distinction of structures in the surroundings. 

For at least the above stated reasons, claims 10 and 19 are allowable over the prior art of record.

Regarding claims 11-12, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 10.

Regarding claim 20, this claim is also allowable over the prior art of record at least by virtue of its dependence from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668